Mr. Presiding Justice Barnes delivered the opinion of the court. 5. Conspiracy, § 49* — when exclusion of evidence in prosecution for conspiracy is immaterial. The exclusion of evidence of an attorney who was defendant in a criminal prosecution for conspiracy in inducing witnesses in another criminal prosecution, for obtaining money by means of a confidence game, to leave the State and not testify at the trial of his client, that the client told him of an alleged conversation between the client and detectives who arrested defendant about returning the money and all that his client had told him in connection therewith, as bearing upon his motive in returning the money, held to be immaterial where defendant admitted that he got a certain sum from his client for the purpose of returning the money taken from the .victims and for adjusting another case and fully stated what his motive was in going to the victims’ room in the hotel. 6. Criminal law, § 542* — fwhen improper conduct of assistant State's Attorney may not Oe complained of. The improper condu t of the assistant State’s Attorney in a criminal prosecution in calling the defendant a liar while he was on the witness stand cannot be complained of where it immediately follows and is provoked by an equally improper allusion to the assistant State’s Attorney by the defendant. 7. Conspiracy, § 54* — when putting of improper question to character witness is not ground for reversal. The mere putting of an improper question by the State’s Attorney to one of the character witnesses for defendant in a prosecution for conspiracy which rehearsed defendant’s part in the conspiracy charge, held not ground for reversal where the judgment was supported by convincing evidence. 8. Criminal law, § 315* — when refusal of instruction is proper. The refusal of a proper instruction in a criminal case which is covered by a given instruction is not error. 9. Criminal law, § 508* — when presumed that refused instruction is fully covered 0y other instructions. It will he presumed on appeal in a criminal case that a proper refused instruction is fully covered by other instructions where the abstract does not purport to show all of the instructions given by the court.